DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/US2019/014673, filed 23 Jan 2019; claims benefit of provisional application 62/718,814, filed 14 Aug 2018; and claims benefit of provisional application 62/621,543, filed 24 Jan 2018.

Claims 1-2, 4-6, 9, 11, 13-20, and 22-26 are pending in the current application. Claims 1-2, 4-5, 9, 11, 13-20, and 22-26, drawn to non-elected species, are withdrawn. Claim 6 is examined on the merits herein.

Election/Restrictions
Applicant’s election of species of example E, method of increasing platelet production, stimulating platelet formation, or increasing platelet count in a patient separate from reducing or preventing thrombocytopenia (encompassed within the scope of claim 6) in the reply filed on 11 May 2022 is acknowledged.

Claims 1-2, 4-5, 9, 11, 13-20, and 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 May 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (Blood, 1989, 74(4) p1241-1244, cited in PTO-892) in view of Mohanlal et al. (Journal of Clinical Oncology, 2016, 34, no. 15_suppl, abstract e20595, 4 pgs, published online May 20, 2016, provided by Applicant in IDS filed 28 Oct 2020).
Ishibashi et al. teaches the biological activity of interleukin-6 (IL-6) on megakaryocytopoiesis and thrombocytopoiesis in vivo. A dose-response experiment showed that IL-6 increased platelet counts in a dose-dependent fashion at a plateau stimulation level of 5 μg. These data show that IL-6 acts on maturational stages in megakaryocytopoiesis and promotes platelet production in vivo in mice. (page 1241, abstract) Ishibashi et al. teaches over the past decade, hematopoietic growth factors have been purified to homogeneity and molecularly cloned in myelopoiesis and erythropoiesis. The advantages of molecular biology have led to therapeutic applications of the factors in hematologic diseases. For instance, administration of Epo has improved the anemia and induced a great reduction of red-cell transfusion in patients with chronic renal failure on hemodialysis. However, a thrombopoietic factor, which regulates the late stages of megakaryocytopoiesis and platelet production, has not yet been defined and purified. Both animal experiments and clinical trials of the known factors have failed to constantly increase platelet counts, in spite of the in vitro effect. (page 1243, left column, paragraph 2) Ishibashi et al. teaches recent data have shown that IL-6, a multifunctional cytokine, is involved not only in lymphoid cells but also in hematopoietic stem cells, hepatocytes, and nerve cells, and suggests that IL-6 may play an important role in the regulation of thrombocytopoiesis. (page 1243, right column, paragraph 2) Ishibashi et al. teaches IL-6 has a potent biologic activity to promote platelet production. (page 1243, right column, paragraph 5).
Ishibashi et al. does not specifically disclose the method comprising administering plinabulin or a pharmaceutically acceptable salt thereof to the subject in need thereof. (claim 6)
Mohanlal et al. teaches plinabulin induces release of cytokines such as IL-1 and IL-6, which are known to increase neutrophil count. (page 3/4)
	It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Ishibashi et al. in view of Mohanlal et al. to select the method comprising administering plinabulin to induce the release of IL-6 in order to promote platelet production and increase platelet counts. One of ordinary skill in the art would have been motivated to combine Ishibashi et al. in view of Mohanlal et al. with a reasonable expectation of success because Ishibashi et al. teaches it is desired to arrive at therapeutic applications to promote platelet production and increase platelet counts in hematologic diseases such as treatment of anemia and reduction of red-cell transfusion in patients with chronic renal failure on hemodialysis, Ishibashi et al. teaches IL-6 has a potent biologic activity to promote platelet production, and Mohanlal et al. teaches plinabulin induces release of cytokines such as IL-1 and IL-6, which are known to increase neutrophil count, suggesting one of ordinary skill in the art would have had a reasonable expectation of success for administering plinabulin to induce the release of IL-6 in order to increase hematologic cell counts. See also MPEP 2144.07 providing "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)" In this case Mohanlal et al. teaches plinabulin is a therapeutic compound which induces release of cytokines such as IL-1 and IL-6, suggesting it is a known material suitable for the intended use of therapeutic applications to increase hematologic cell counts, and Ishibashi et al. teaches therapeutic applications of IL-6 to promote platelet production are desired, suggesting selection of this known material based on its suitability for its intended use would have been prima facie obvious. With regard to the elected species of method, the teachings of Ishibashi et al. are interpreted as suggesting the method of increasing platelet production, stimulating platelet formation, or increasing platelet count in a patient in need thereof separate from reducing or preventing thrombocytopenia.
	
Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623